          21-03009-hcm
El Paso County - County CourtDoc#1-23
                              at Law 6     Filed 05/03/21 Entered 05/03/21 19:21:25 ExhibitFiled
                                                                                            Tab6/4/2020
                                                                                                  20 Pg 17:37
                                                                                                           of AM
                                                             2                                   Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                2020DCV0914




            Eric C. Wood, Partner
            Direct Dial: (214) 367-7501
            Email: eric@brownfoxlaw.com



                                                            June 4, 2020


            Via E-file
            Court Clerk
            County Court at Law No. 6
            500 E. San Antonio
            Suite 1106, 11th Floor
            El Paso, Texas 79901

                     Re:       Cause No. 2020DCV0914; Westar Investors Group, LLC, et al. v. The Gateway
                               Ventures, LLC, et al.; in the County Court at Law No. 6 in El Paso County, Texas.
                               Vacation letter – Eric C. Wood

            Dear Clerk:

                     Please accept this letter as notice that I intend to be on vacation the following dates:

                                                        July 6-10, 2020

                   In accordance with the Texas Lawyer’s Creed, please do not schedule a hearing, trial, or
            any other deadlines in this case during these dates or within two (2) business days after these dates.
            By copy of this letter to all counsel of record, I am notifying counsel of my vacation plans and
            request that no depositions or other activities in connection with this case be set during such time
            periods.

                   Thank you for your assistance in this matter. Please contact my office should you have
            any questions.

                                                            Sincerely,



                                                            Eric C. Wood
            ECW/kdp
21-03009-hcm Doc#1-23 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 20 Pg 2 of
                                        2                               June 4, 2020
                                                                             Page 2




  cc:
  Via E-file
  All parties/counsel of record
